Citation Nr: 0104707	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 14, 1985, 
for the grant of service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The RO did not address the veteran's recently submitted claim 
for an effective date earlier than July 16, 1992, for the 
assignment of the current 30 percent rating for Hill-Sachs 
deformity of the left (minor) humeral head with partial tear 
of the rotator cuff and associated degenerative changes; this 
issue is not ready for an appellate decision by the Board at 
this time, and it is referred back to the RO for any further 
action deemed appropriate.  


FINDING OF FACT

The original claim for compensation for a left shoulder 
disability was received on March 14, 1985.  


CONCLUSION OF LAW

An effective date prior to March 14, 1985, is not warranted 
for the grant of service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's application for compensation for postoperative 
residuals of a dislocated left shoulder was received on March 
14, 1985.  

Pursuant to that application and supporting lay and medical 
evidence on a VA examination in June 1985, service connection 
was granted by rating action in July 1985 for status post 
Putti-Platt left shoulder for recurrent dislocation, pain and 
impairment, effective from March 14, 1985, the date of claim.  
The veteran timely disagreed with the effective date but did 
not file a substantive appeal from the subsequent statement 
of the case on the issue.  His reopened claim for an earlier 
effective date was received in April 1993.  It was stated 
that he wanted the grant to be retroactive to the day 
following his separation from active duty in 1978.  The RO 
did not act on the reopened claim until the November 1996 
rating action from which this appeal has been taken.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim of compensation "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulations clarify this to 
mean that the effective date of an evaluation and an award of 
compensation based on an award of disability compensation 
will be date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Title 38 of the Code of Federal Regulations (2000) provides 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service. 
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2000).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An original claim is 
an initial formal application on a form prescribed by the 
secretary.  38 C.F.R. § 3.160(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a clear and unmistakable error is a 
very specific and a rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination: 
(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell, supra, at 313-14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran claims that his award of compensation for a left 
shoulder disability should be effective from the day 
following separation from active service, apparently on the 
basis of the service medical records and other medical 
records dated more proximate to active service that supported 
service connection.  However, he did not submit his original 
claim for compensation during the year following separation 
from active service, or until March 1985, more than 6 years 
following his separation from active service.  He does not 
argue that his claim was received earlier than March 14, 
1985.  Under the applicable criteria, the effective date for 
the grant of service connection cannot be earlier than the 
date of claim.  The date that the original compensation claim 
is received, if more than a year following separation from 
active service, controls.  

In addition, the veteran claims that there was clear and 
unmistakable error in the rating decision that granted 
service connection and assigned the effective date in March 
1985.  He argues that the DeLuca case and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 were not considered in the prior 
rating decision and, thus, there was clear and unmistakable 
error in the assignment of the correct effective date for 
service connection.  Nevertheless, the Board would point out 
that the DeLuca decision did not involve any effective date 
question, nor was it decided until 1995, about 10 years 
following the rating decision in question.  Hence, not only 
is the DeLuca case irrelevant to the effective date in 
question but also, even if it were relevant to the effective 
date at issue, it was not decided until more than 10 years 
following the March 1985 rating action.  Clear and 
unmistakable error may not be based on criteria that were not 
in effect at the time of the decision that is claimed to have 
involved such error.  Similarly, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 concern aspects of musculoskeletal 
disability that must be considered for a disability rating.  
Effective date criteria are not covered by these regulations.  
While these regulations were in effect at the time of the 
March 1985 rating decision, they did not relate to the 
effective date of the grant of service connection.  Since the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 were irrelevant to 
the assignment of the effective date in March 1985, they 
cannot be the basis for a finding of clear and unmistakable 
in that assignment.  In point of fact and law, the assignment 
of the March 14, 1985 effective date is not shown to have 
involved any clear and unmistakable error.  

Stated differently, the veteran's original claim for 
compensation, as defined by 38 C.F.R. § 3.160, was received 
more than one year after the veteran's separation from 
service.  Therefore, the controlling effective date is the 
date of the receipt of the claim.

ORDER

An effective date earlier than March 14, 1985, is denied for 
the grant of service connection for a left shoulder 
disability.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



